DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4-7, 11-14, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US pub No. 2020/0320319) and Sicconi et al. (US pub no. 2020/0057487).
	Regarding claims 1, 8, and 15, Wu teaches electronic device, wherein the electronic device includes a processor; and a memory configured to store processor-executable instructions, wherein the processor is configured to read the executable instructions from the memory (See abstract, [0030]-[0032]), and execute the instructions to implement a fatigue state detection method including:
obtaining image blocks containing an organ area of a target object from a plurality of video
frames collected by a camera apparatus disposed in a mobile device, to obtain an image-block
sequence that is based on the organ area(See abstract, [0030]-[0032]);
determining a fatigue state type of the target object based on the image-block sequence (See abstract and [0041];
sending the image-block sequence to a cloud server if the fatigue state type meets a first
preset type, and rendering the cloud server to detect a fatigue level of the target object based on
the image-block sequence (See [0028] and [0041] which teaches a cloud server for processing and analyzing); and
receiving fatigue level information about the target object that is returned by the cloud
server (See [0041]).
	Wu does not explicitly teach that the camera is disposed in a mobile device.
	Sicconi et al. teaches disposing the camera in a smartphone (See [0132]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Wu’s device to include Sicconi’s camera smartphone implementation for user convenience and ease of application in all vehicles. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
 Regarding claims 3, 10, and 17 Wu does not explicitly teach the obtaining image blocks containing an organ area of a target object from a plurality of video frames collected by a camera apparatus disposed in a mobile device, to obtain an image-block sequence that is based on the organ area includes: respectively extracting key points for the plurality of video frames collected by the camera apparatus disposed in the mobile device, to obtain face key points of the target object; and  for any video frame in the plurality of video frames, determining the organ area of the target object based on corresponding organ key points in the face key points of the target object in the video frame, and obtaining the image block containing the corresponding organ area of the target object from the video frame.
	Sicconi teaches obtaining image blocks containing an organ area of a target object from a plurality of video frames collected by a camera apparatus disposed in a mobile device, to obtain an image-block sequence that is based on the organ area includes: respectively extracting key points for the plurality of video frames collected by the camera apparatus disposed in the mobile device, to obtain face key points of the target object; and  for any video frame in the plurality of video frames, determining the organ area of the target object based on corresponding organ key points in the face key points of the target object in the video frame, and obtaining the image block containing the corresponding organ area of the target object from the video frame (See [0053], [0054], and Fig. 6).
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu and Sicconi as applied to claims above, and further in view of Kobayashi et al. (US pub No. 2019/0212969).
	Regarding claims 2, 9, and 16, Wu does not explicitly teach if the fatigue state type meets a second preset type, performing an operation corresponding to the second preset type and for reminding the target object to pay attention to driving of the mobile device.
	Kobayashi teaches if the fatigue state type meets a second preset type, performing an operation corresponding to the second preset type and for reminding the target object to pay attention to driving of the mobile device (See abstract, [0052] and [0010]-[0012]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Wu’s device to include Kobayashi’s output according to wakefulness level to better stimulate the driver’s sympathetic nerve for increased safety. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/Primary Examiner, Art Unit 2683